Citation Nr: 1402254	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  00-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for arthritis of the right foot.

2. Entitlement to service connection for arthritis of the right ankle.

3. Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residual disability from a right hip replacement.

4. Entitlement to an initial rating in excess of 20 percent for post-traumatic arthritis of the left ankle.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from January to February 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following January 1999 and September 2000 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified in August 2001 before a Veterans Law Judge (VLJ) sitting in Washington, D.C.  That VLJ is no longer employed at the Board.  As a result, the Veteran subsequently testified in July 2012 before the undersigned VLJ during a Board hearing at the Nashville RO.  The transcripts of both the August 2001 and July 2012 hearings are of record.  

At the time the undersigned VLJ conducted the July 2012 Board hearing with the Veteran, the only issue that was identified as being on appeal was the claim for an initial rating in excess of 20 percent for post-traumatic arthritis of the left ankle.  As such, testimony was only taken with regard to that single issue.  However, the Board's review of the claims folder following the July 2012 hearing identified that the Veteran filed a timely substantive appeal in February 2006 with regard to claims for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residual disability due to a right hip replacement, service connection for arthritis of the right foot, service connection for arthritis of the right ankle, and for TDIU.  As discussed in more detail in the Board's December 2012 remand, those issues have been accepted as being in appellate status.  

With regard to the December 2012 remand, the agency of original jurisdiction (AOJ) was requested to additionally develop the Veteran's claim for her service-connected left ankle disability (post-traumatic arthritis).  Also, the AOJ was asked to clarify with the Veteran whether she still desired a Board hearing with regard to the issues on appeal for her right foot and ankle, right hip, and TDIU.  In January 2013, the AOJ sent the Veteran a letter and asked her whether she desired a Board hearing.  The Veteran did not respond to the AOJ's letter.  The AOJ thereafter issued a supplemental statement of the case (SSOC) in August 2013 that addressed only the issue of an initial rating in excess of 20 percent for post-traumatic arthritis of the left ankle.  

Following the AOJ's recertification of the Veteran's appeal to the Board, also in August 2013, the Veteran's representative submitted an Appellant's Post-Remand Brief in October 2013.  Additional evidence and argument were subsequently submitted by the Veteran to the Board and to the Veteran's representative.  The Veteran waived initial consideration of the evidence by the AOJ.  In December 2013, the Veteran's representative submitted an Appellant's Addendum Post-Remand Brief as well as a motion to remand the Veteran's claims for her right foot and ankle, right hip, and TDIU for a Board videoconference hearing.  

(The issues of service connection for a right foot disability and for a right ankle disability, for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residual disability from a right hip replacement, and for TDIU are addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  From the initial grant of service connection, December 23, 1997, to September 19, 2005, the evidence does not show the left ankle as being ankylosed.  

2.  From September 19, 2005, to May 15, 2009, the evidence supports the Veteran's left ankle as being ankylosed in plantar flexion between 30 degrees and 40 degrees.  

3.  From May 15, 2009 (the date of a report of VA examination revealing very limited range of motion of the left ankle) to May 11, 2013, the evidence does not support the Veteran's left ankle as being ankylosed.  

4.  Since May 11, 2013, the date of a VA examination, the evidence supports ankylosis of the Veteran's left ankle in dorsiflexion between 0 degrees and 10 degrees.  

5.  At no time since the initial grant of service connection has the evidence demonstrated ankylosis of the left ankle in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or ankylosis with abduction, adduction, inversion, or eversion deformity.  

6.  Function of the left ankle is not so diminished that amputation and use of prosthesis would equally serve the Veteran.  


CONCLUSIONS OF LAW

1.  Since the initial grant of service connection, December 23, 1997 to September 19, 2005, the criteria for a rating in excess of 20 percent for post-traumatic arthritis of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 (2013).  

2.  From September 19, 2005, to May 15, 2009, the criteria for a rating of 30 percent for post-traumatic arthritis of the left ankle have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 (2013).  

3.  From May 15, 2009 to May 11, 2013, the criteria for a rating in excess of 20 percent for post-traumatic arthritis of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 (2013).  

4.  Since May 11, 2013, the criteria for a rating to 30 percent for post-traumatic arthritis of the left ankle have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claim on appeal for an initial rating in excess of 20 percent for post-traumatic arthritis of the left ankle has been accomplished.  

Through an August 2006 notice letter, the AOJ notified the Veteran of the legal criteria governing her claim and the evidence needed to substantiate her claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate her claim, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the August 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In that letter, the AOJ notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom she wanted the AOJ to obtain and consider evidence.  Additionally, the August 2006 letter provided the Veteran notice regarding the assignment of effective dates and disability rating elements.  

The August 2006 notice letter was not provided prior to the January 1999 rating decision in which the initial 20 percent rating was awarded for the Veteran's left ankle disability.  However, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2013); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nonetheless, the above timing error was effectively cured by the AOJ when it provided the necessary notice and later readjudicated the Veteran's claim, as reflected in those SSOCs of record dated since August 2006.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Furthermore, VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate her claim.  The Veteran's service treatment records (STRs) have been obtained and associated with the claims folders as have her VA treatment records and Social Security Administration (SSA) records.  She has also been provided VA examinations to assess the severity of her service-connected post-traumatic arthritis of the left ankle.  The VA examinations addressed findings sufficient to apply the rating criteria.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Furthermore, the Veteran has submitted medical evidence in support of her claim, and neither she nor her representative has identified, and the record on appeal does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of her claim.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim on appeal for an initial rating in excess of 20 percent for post-traumatic arthritis of the left ankle.  


II. Analysis

Higher Initial Rating

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (providing for staged ratings at the time of an initial rating based on facts found was expanded to be applicable even in subsequent increased rating claims).  Furthermore, in a staged rating context the provisions of 38 C.F.R. § 3.105(e) (requiring proposed reduction and 60 days predetermination notice) are not applicable.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  

By way of history, following her release from active service in February 1982, the Veteran underwent a surgical procedure in August 1982 at which time she had a triple arthrodesis involving the subtalor, calcaneocuboid and talonavicular joints of the left foot.  In a July 1999 rating decision, the AOJ granted service connection and assigned a 20 percent disability rating for post-traumatic arthritis of the left ankle.  The award was made effective from December 23, 1997.  The Veteran appealed the initial rating assigned.  (The Veteran's appeal for an effective date earlier than December 23, 1997 was denied by the Board in August 2009.)  

The Veteran's left ankle disability is rated under Diagnostic Codes 5010 and 5271 for post-traumatic arthritis of the left ankle.  

Arthritis is rated on the basis of limitation of motion of the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  While service connection is in effect for arthritis of the left ankle, such disability is evaluated on the basis of limitation of motion and is accounted for by the 20 percent evaluation already assigned under Diagnostic Code 5271.  No higher evaluation is available under Diagnostic Code 5003.  

Under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent rating, while marked limitation of motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The 20 percent rating is the highest rating assignable under this code.  Id.  As such, the Veteran is currently receiving the maximum schedular rating assignable for limitation of motion of the ankle under Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Veteran would only be entitled to a higher evaluation if ankylosis is shown.  

Ankylosis is rated under Diagnostic Code 5270.  Under this Code, a 20 percent evaluation is warranted when there is ankylosis in plantar flexion at less than 30 degrees.  A 30 percent evaluation is warranted when there is ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent evaluation is warranted when there is ankylosis in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or ankylosis with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Normal ankle dorsiflexion is 20 degrees, and normal plantar flexion is 45 degrees.  38 C.F.R. § 4.71 (Plate II) (2013).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

In reviewing the evidence of record, the Board notes that a report of November 1998 VA examination documents plantar flexion of the left ankle as being 20 degrees with no movement in dorsiflexion.  A report of January 1999 VA examination documents the following:

Ankle motion is limited.  The foot is in 20 degrees of plantar flexion and only plantar flexes 10 degrees from this point to a total of 30 degrees plantar flexion.  Dorsiflexion is only to a [negative] 10 degrees, or 10 degrees below a right angle.  

A later report of July 1999 VA examination identifies a "jog" of motion of the Veteran's left ankle.  The joint was noted to be in neutral position and there was less than 5 degrees of total motion.  

Subsequent references to the Veteran's left ankle in VA rheumatology treatment notes dated in October 2001 and March 2004 identify range of motion of the left ankle as being decreased but do not identify the ankle joint as being ankylosed.  A report of August 2005 VA examination also identifies motion of the left ankle, albeit very limited.  

Following the above report of August 2005 VA examination, the Veteran submitted a September 19, 2005 report of evaluation from Memphis Rehabilitation Center.  In the evaluation report, an occupational therapist identified the Veteran's left ankle as being ankylosed in 30 degrees plantar flexion.  It was also felt that the Veteran's left ankle was fused and could only be passively moved to approximately 5 degrees for dorsiflexion.  There was instability and weakness of the left ankle noted.  Otherwise, it was reported that the Veteran drove herself independently to the medical appointment for the evaluation, that she maneuvered down two flights of stairs to come into the facility, and that she did tend to move very slowly and awkwardly.  

A subsequent report of VA examination dated May 15, 2009 revealed a finding 20 degrees of plantar flexion to 5 degrees of dorsiflexion.  The examiner commented that it did not appear the Veteran's left ankle was ankylosed.  In a September 2010 VA examination, the examiner commented that the ankle itself was in a normal position without abnormal ankylosis.  The examiner also commented, 

Range of motion is very limited both active and passive.  I am unable to get any type of plantar flexion of 20 degrees.  Both dorsal flexion and plantar flexion is about 5 degrees . . . .  Inversion/eversion appears to be fixed.  

The Veteran also underwent a VA examination on May 11, 2013.  The examiner's findings included ankylosis of the left ankle in plantar flexion less than 30 degrees and dorsiflexion from 0-10 degrees.  The examiner did not otherwise find ankylosis with abduction, adduction, inversion, or eversion deformity.  There was also no finding that function of the left ankle was so diminished that amputation and use of prosthesis would equally serve the Veteran.  

In light of the above evidence, the Board does not find that a rating in excess of 20 percent for post-traumatic arthritis of the left ankle prior to September 19, 2005, is warranted.  The clinical findings identify the Veteran's left ankle as having a very limited amount of motion.  Even if the Board were to assume that the Veteran's left ankle was ankylosed based on her fusion surgery in 1982, to warrant an evaluation to 30 percent or higher under Diagnostic Code 5270, the evidence would still need to demonstrate, at a minimum, the left ankle joint ankylosed in plantar flexion between 30 and 40 degrees or ankylosed in dorsiflexion between 0 and 10 degrees.  The evidence prior to September 19, 2005, does not demonstrate the left ankle joint ankylosed in plantar flexion at 30 degrees or higher.  Also, the report of November 1998 VA examination does not identify whether the Veteran's left ankle was in 0 degrees (neutral position) or higher in reference to the clinician's comment of no movement in dorsiflexion.  The subsequent report of January 1999 VA examination, just two months later, appears to support that the left ankle was not in a neutral position when examined in November 1998, as the clinical findings in January 1999 reflect dorsiflexion as only to negative 10 degrees, or 10 degrees below a right angle/neutral.  

In light of the above, the Board finds that from the initial grant of service connection, December 23, 1997, to September 19, 2005, the criteria for a rating higher than 20 percent have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

The Board does find, however, based on reasonable doubt, that the criteria for a 30 percent rating have been shown from September 19, 2005, to May 15, 2009.  On February 24, 2006, VA received a September 19, 2005 Memphis Rehabilitation Center evaluation report identifying ankylosis of the left ankle in plantar flexion at 30 degrees.  In finding reasonable doubt warranting a rating to 30 percent, the Board is aware that the clinician could passively move the Veteran's left ankle joint "to approximately 5 degrees for dorsiflexion."  Hence, it would not appear to the Board that the Veteran's left ankle joint is "immobile" as defined in Lewis, supra, above.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5 (For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is "fixed" in flexion or extension).  Nonetheless, the clinician reported ankylosis of the left ankle in 30 degrees of plantar flexion.  In view of a later diagnosis of ankylosis by a VA clinician in May 2013, the Board accepts that the criteria for a rating to 30 percent from September 19, 2005, to May 15, 2009 have been met.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Otherwise, the clinical evidence from May 15, 2009 to May 11, 2013, reveals a very limited range of motion of the left ankle.  In particular, the examiner, in the report of May 2010 VA examination, noted that the Veteran's ankle was in a normal position and there was plantar flexion and dorsiflexion to 5 degrees.  Therefore, the Board finds that the criteria for a rating higher than 20 percent from May 15, 2009 to May 11, 2013 have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

Finally, the evidence supports a finding of ankylosis of the left ankle (in 0-10 degrees dorsiflexion) from May 11, 2013, the date of the most recent VA examination.  As with the September 2005 private evaluation, it would not appear the Veteran's left ankle is immobile or fixed, as the VA examiner in May 2013, besides finding ankylosis of the left ankle in dorsiflexion from 0-10 degrees, also found the left ankle ankylosed in plantar flexion less than 30 degrees.  However, the examiner does go on to comment that the Veteran had no movement in her left ankle.  Thus, the Board finds sufficient evidence to warrant a conclusion that the Veteran's left ankle is ankylosed in dorsiflexion from 0-10 degrees.  Therefore, the criteria for a rating to 30 percent since May 11, 2013 have been met.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Otherwise, at no time during the appeal period has the evidence demonstrated ankylosis of the left ankle in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or ankylosis of the left ankle with evidence of abduction, adduction, inversion or eversion deformity.  As such, at no time during the appeal period has a 40 percent rating under Diagnostic Code 5270 been shown.  

Also, the VA examiner in May 2013 did not find functioning of the Veteran's left ankle to be so diminished that amputation and use of prosthesis would equally serve the Veteran.  Furthermore, the Veteran's 20 percent rating during the appeal period is for "marked" limitation of motion under Diagnostic Code 5271-the highest disability rating available for limitation of motion of an ankle, short of ankylosis.  In such an instance, where "the appellant is already receiving the maximum disability rating" for limitation of motion, consideration of the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995)(functional impairment due to pain must be equated to loss of motion) is not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-97 (Dec. 12, 1997).  

The Board has also considered the applicability of Diagnostic Code 5262.  Diagnostic Code 5262 provides that malunion of the tibia or fibula with slight knee or ankle disability warrants a 10 percent evaluation; with moderate knee or ankle disability a 20 percent evaluation is warranted, and with marked knee or ankle disability a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).  Nonunion of the tibia or fibula with loose motion requiring a brace warrants a 40 percent evaluation.  Id.  The evidence of record does not establish that the Veteran has either malunion or nonunion of the tibia or fibula.  Therefore, the Veteran does not meet the requirements to be awarded a greater disability rating under Diagnostic Code 5262.  

For the foregoing reasons, the Board finds that the Veteran's service-connected post-traumatic arthritis of the left ankle warrants a rating no higher than 20 percent from the initial grant of service connection, December 23, 1997, to September 19, 2005; a 30 percent rating from September 19, 2005, to May 15, 2009; a rating no higher than 20 percent from May 15, 2009 to May 11, 2013; and a rating of 30 percent since May 11, 2013.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assigning any higher evaluation than those assigned for the Veteran's claim on appeal for a higher initial rating for post-traumatic arthritis of the left ankle, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); Fenderson, 12 Vet. App. at 126; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Moreover, as noted above, although one rating stage is rated higher than a subsequent rating stage, the provisions pertaining to reductions are not for application as this rating analysis concerns one claim process where the Veteran has not yet come to rely on a higher rating.  See O'Connell, 21 Vet. App. at 93.

Extra-Schedular Consideration

In its December 2012 remand, the Board requested that the AOJ refer the Veteran's claim for a higher initial rating for post-traumatic arthritis of the left ankle for consideration of an extra-schedular rating.  See 38 C.F.R. §3.321(b).  The AOJ forwarded the claims file to the Director of Compensation and Pension Service (C & P).  

In a June 2013 opinion, the C & P Director noted that its review of the evidence did not reveal that the Veteran's post-traumatic arthritis of the left ankle presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The C & P Director thus concluded that the Veteran was not entitled to an evaluation in excess of the then assigned 20 percent rating for post-traumatic arthritis of the left ankle on an extra-schedular basis under 38 C.F.R. § 3.321(b).

The regulation in question, 3.321(b), provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the AOJ or the Board.  Id.

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the AOJ or the Board.  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the AOJ nor the Board is permitted to assign an extra-schedular rating in the first instance; rather, the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).

As noted previously, at the request of the Board, the AOJ forwarded the claims folders to the Director of the Compensation and Pension Service; that is, the case was referred to the Director for consideration of entitlement to an extra-schedular rating for the Veteran's post-traumatic arthritis of the left ankle.  As set forth above, this action presupposes that the first two Thun elements were met.  That is, it was determined that the Veteran's post-traumatic arthritis of the left ankle presents such an exceptional disability picture that the available schedular evaluations are inadequate, and that the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  The claim cannot reach the third Thun element without the first two being established.  Thus, the Board determined that the first two Thun elements were met when it requested that the AOJ refer the Veteran's claim to the C & P Director.  

As noted above, the C & P Director determined that the Veteran was not entitled to a higher disability evaluation for post-traumatic arthritis of the left ankle on an extra-schedular basis under 38 C.F.R. § 3.321(b).  The Board has no authority to award a higher rating on an extra-schedular basis or compel the C & P Director (or the Under Secretary for Benefits) to do so.  

To explain further, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) addressed the matter when it reviewed and affirmed the Court's Thun decision.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Significantly, the Federal Circuit's Thun decision was subsequent to the Court's Anderson decision.  The Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the [C & P] Director have the authority to award an extra-schedular rating."  Thun, 572 F.3d at 1370 (emphasis added).  The Federal Circuit found that, at a minimum, the ROs (AOJs) and the Board were intended to play some role in evaluating a claim for an extra-schedular rating.  Id.  However, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extra-schedular consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extra-schedular rating 'to accord justice.'"  Id. (emphasis added).

The Federal Circuit, in fact, stated that the Court had held that "while the Under Secretary for Benefits and the Director of the Compensation and Pension Service are the only individuals authorized to assign an extra-schedular rating, [ROs] and the Board of Veterans' Appeals may conduct initial screening of disability claims and may refer . . . only those claims that meet two of the three regulatory criteria for extra-schedular consideration."  Thun, 572 F.3d at 1367 (citing Thun, 22 Vet. App. at 111).  Lastly, the Federal Circuit stated that its interpretation did not restrict the opportunity for judicial review.  "If the regional office or the Board makes factual findings adverse to the claimant with regard to the extra-schedular claim, those findings will be reviewable by the Veterans Court . . . just as would be the case if those findings were made by the Under Secretary or the Director."  Thun, 572 F.3d at 1371.  

Given the Federal Circuit's interpretation of the extra-schedular provisions of 38 C.F.R. § 3.321(b), only the C & P Director or Under Secretary for Benefits has the authority to award an extra-schedular rating.  The Board possesses no such authority-be it in the first instance or any instance.  The Court, in Anderson, indicated that the Board may have purview over the third Thun element.  See Anderson, 22 Vet. App. at 428-29.  However, as noted previously, Anderson was decided before the Federal Circuit affirmed the Court's Thun case and interpreted its meaning as well as that of 38 C.F.R. § 3.321(b).  

The concurrence opinion in Anderson, although addressing a different aspect of the extra-schedular process, provided some insight into why the Federal Circuit's holding is the appropriate result.  The concurrence noted that the delegation of authority for the Director of C & P to assign an extra-schedular rating is appropriate, given that the Director of C & P has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Anderson, 22 Vet. App. at 431 (Schoelen, J., concurring) (citing 38 U.S.C. §§ 501(a), 1155; 38 C.F.R. §§ 2.6(b)(1), 3.100).  "This makes the Director of C & P uniquely suited to determining what extra-schedular rating level is warranted.  On the other hand, the RO and the Board have expertise in applying facts of each respective case to the rating schedule."  Id. (citing Moore v. Nicholson, 21 Vet. App. 211, 218 (2007)).  

The role of the Board is to apply the laws and regulations to the facts of the case.  See 38 U.S.C.A. § 7104 (West 2002).  The provisions of 38 C.F.R. § 3.321(b) allow that an extra-schedular rating will be assigned so as to "accord justice."  The Board, however, does not address such matters except in the limited application of the first two steps as set forth in Thun.  The authority to decide the equitable question set forth in the third step in Thun-the assignment of ratings necessary to accord justice-is entrusted to the Director or Under Secretary, not the Board.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (only the Secretary, and not the Court or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503(a)).

In sum, with respect to the assignment of an extra-schedular rating to "accord justice" (i.e. equity), only the Under Secretary for Benefits and the C & P Director have been delegated the authority to award the extra-schedular rating.  Thun, 572 F.3d at 1370.  In the Veteran's case, because the Board does not possess the authority to accord justice (or have any basis for arriving at an equitable determination) by awarding an extra-schedular rating, and in light of the conclusion of the VA's Director of C & P, further consideration of an extra-schedular rating is not warranted.  


ORDER

Since the initial grant of service connection, December 23, 1997, to September 19, 2005, a rating in excess of 20 percent for post-traumatic arthritis of the left ankle is denied.  

From September 19, 2005, to May 15, 2009, a rating to 30 percent for post-traumatic arthritis of the left ankle is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From May 15, 2009 to May 11, 2013, a rating in excess of 20 percent for post-traumatic arthritis of the left ankle is denied.  

Since May 11, 2013, a rating to 30 percent for post-traumatic arthritis of the left ankle is granted, subject to the laws and regulations governing the payment of monetary benefits


REMAND

The claims for service connection for arthritis of the right foot and for arthritis of the right ankle, for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residual disability due to a right hip replacement, and the claim for a TDIU were originally denied in a September 2000 rating decision.  The Veteran filed a notice of disagreement (NOD) in September 2001.  At the time the Veteran submitted her NOD she also submitted a VA Form 9 (Appeal to Board of Veterans' Appeals) in which she requested a Board hearing.  In its December 2012 remand, the Board requested that the AOJ clarify with the Veteran whether she still desired a Board hearing.  

The AOJ sent the Veteran a letter, dated in January 2013, in which it explicitly asked the Veteran to indicate whether she still desired a Board hearing.  No response was received by the AOJ from the Veteran.  

Following the AOJ's recertification of the Veteran's appeal to the Board in August 2013, the Veteran's representative submitted an Appellant's Post-Remand Brief in October 2013.  Additional evidence and argument was subsequently submitted by the Veteran to the Board and to the Veteran's representative.  In December 2013, the Veteran's representative submitted an Appellant's Addendum Post-Remand Brief as well as a motion to remand the Veteran's claims for her right foot and ankle, right hip, and a TDIU for a Board videoconference hearing.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Board videoconference hearings, a remand of this matter to the RO is warranted.  

Finally, the Board notes that the Veteran's claims were last considered by the AOJ in a December 2005 statement of the case.  The AOJ should readjudicate the Veteran's claims for service connection for arthritis of the right foot and for arthritis of the right ankle, for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residual disability due to a right hip replacement, and the claim for a TDIU.  In doing so, the AOJ should undertake any additional evidentiary development deemed warranted.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The AOJ should reconsider the Veteran's claims for service connection for arthritis of the right foot and for arthritis of the right ankle, for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residual disability due to a right hip replacement, and the claim for a TDIU.  All pertinent evidence received since the 2005 statement of the case should be addressed.  The AOJ should undertake any additional evidentiary development deemed appropriate.  If any of the benefits sought remains denied, the Veteran and her representative must be provided an SSOC and given an opportunity to respond.  

2.  Thereafter, the RO should schedule the Veteran for a videoconference hearing before a member of the Board.  The RO should notify the Veteran and her representative of the date and time of the hearing.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


